NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAMON SAUL SILVA,                               No. 21-35398

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01294-RAJ

 v.
                                                MEMORANDUM*
CAMERON WALKER, Sergeant; JASON
EDMOND, Officer; DANIEL MOLINA,
Officer; BARRETT HORN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Ramon Saul Silva appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging excessive force and inadequate medical

care after he was pepper sprayed during his pretrial detention. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 42 U.S.C. § 1291. We review de novo. Jones v. Blanas, 393

F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Silva failed

to raise a genuine dispute of material fact as to whether the use of the restraint

board after the administration of pepper spray was objectively unreasonable given

that Silva refused multiple offers from jail staff to decontaminate him and appeared

unharmed. See Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015) (to show

excessive force under the Fourteenth Amendment, a pretrial detainee must show

that the “force purposely or knowingly used against him was objectively

unreasonable”); Gordon v. County of Orange, 888 F.3d 1118, 1124-25 (9th Cir.

2018) (setting forth the objective deliberate indifference standard for pre-trial

detainees).

      Silva’s motion to strike the answering brief (Docket Entry No. 12) is denied.

      Silva’s motion for a ruling (Docket Entry No. 16) is denied as moot.

      AFFIRMED.




                                           2                                    21-35398